DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 06/15/2021 has been considered and entered.  The amendment overcomes the rejections in view of Ward et al. (US 2013/0217606) for failure to teach the amount of cycloalkanes as claimed.  Therefore, the claims are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


………………………..“
Related Application
This application is a national stage entry of PCT/EP2018/065976, filed June 15, 2018, which claims priority to Finnish Patent Application No. 20176095, filed December 7, 2017, which claims priority to Finnish Patent Application No. 20175782, filed August 31, 2017, which claims priority to Finnish Patent Application No. 20175781, filed August 31, 2017, which claims priority to Finnish Patent Application No. 20175780, filed August 31,2017, which claims priority to Finnish Patent Application No. 20175569, filed June 19, 2017, which are incorporated by reference in their entirety.
”……………………….

Allowable Subject Matter
Claims 1, 3, 6 – 9, 11, 12, 14, 17, 20, 22 – 29, 31 – 36, 39 – 44 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claims by Ward et al. (US 2013/0217606) teaches lubricant composition comprising renewable base oil having at least 80% of C31 hydrocarbon basestock but having a naphthene (cycloalkane) content of at least 40% which is outside the claimed amount of less than 9%.  Therefore, the claim is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.